 In the Matter of HILLSIDE FLUORSPAR MINES (KEYSTONE MINES)andDISTRICT 50, UNITED MINE WORKERS OF AMERICACaseNo. 11-R-742.-DecidedMarch 31, 1945Pope c0 Ballard,byMr. B. B. Vedder,of Chicago,Ill., andMr. H.W. Hurst,of Rosiclare,Ill., for the Company.Mr. Harold C. Stephenson,of Rosiclare,Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, UnitedMineWorkers ofAmerica, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofHillsideFluorsparMines (Keystone Mines), Marion, Kentucky,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Clifford L.Hardy, Trial Examiner. Said hearing was held at Evansville, In-diana, on March 2, 1945.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bear-ing on theissues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHillside Fluorspar Mines is an Illinois corporation with its prin-cipal offices at Chicago, Illinois.It operates and owns the KeystoneMines near Marion Kentucky, with which we are here concerned,where it is engaged in the mining of fluorspar.During the 12-month61 N. L R B., No. 25.225 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod preceding the hearing, the Company mined and shipped topoints outside the State of Kentucky fluorspar valued in excess of$50,000.During the same period the Company purchased suppliesvalued in excess of $10,000, over 50 percent of which was shipped to itfrom points outside the State of Kentucky.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, isa labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive collec-tive bargaining representative of its employees at the Keystone Mines.The Company takes the position that no election should be directedat this time for the reason that in an election conducted in 1942, and anelection conducted in 1943, a majority of its employees had votedagainst representation by the Union.Over a year has elapsed sincethe 1943 election.The record discloses that the Union has membershipcards bearing the names of a substantial number of employees.All ofthese cards are dated subsequent to the election of 19431 Since nocollective bargaining representative was chosen as a result of the 1942and 1943 elections and in view of the fact that a substantial numberof the Company's employees appear to have indicated, since thoseelections, a desire for representation by the Union, we believe thatthe policies of the Act will best be effectuated by conducting an electionon the present petition 2We find that aquestion affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in agreement with the parties, that all production and main-tenance employees at the Keystone Mines of the Company, excludingclerical employees, master mechanic, shift leaders, superintendent,officemanager, foremen, and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.'According to a statement introduced into evidence at the hearing,the Union submitted21 application cardsThere are approximately 55 employees in the appropriate unit.'SeeMatter of New''York Central Iron Works,Hagerstown,Maryland,37 N. L. R. B. 894. HILLSIDE FLUORSPAR MINESV. THE DETERMINATION OF REPRESENTATIVES227We shall direct that the question concerning representation whichhas arisen be resolved by means of an efction by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hillside FluorsparMines (Keystone Mines), Marion, Kentucky, an election by secretballot shall be conducted as early as possible, but not later than sixty(60) days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Eleventh Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by District 50,United Mine Workers of America, for the purposes of collectivebargaining.